As a separate and independent ground for affirming the
                district court's order, appellant's claim was without merit as the Statutes
                of Nevada contain the laws with the enacting clauses required by the
                Nevada Constitution. The Nevada Revised Statutes reproduce those laws
                as classified, codified, and annotated by the Legislative Counsel. NRS
                220.120. Therefore, the district court did not err in dismissing the
                petition. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                   Saitta

                cc: Hon. Janet J. Berry, District Judge
                     David Depiano
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk

                      2We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A


                           1111011fdel
                            -
                                                                                              0*IIAS